Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 1 of 22



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                          Case No.: 0:19-cv-60487-RKA/PMH

   SOLU-MED, INC.,
          Plaintiff,
   v.
   YOUNGBLOOD SKIN CARE
   PRODUCTS LLC,
         Defendant.
   _________________________________________/
                 DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT
          Defendant, Youngblood Skin Care Products LLC (“Youngblood”), hereby files its
   Response in Opposition to Plaintiff, Solu-Med, Inc.’s (“Solu-Med”), Motion for Partial Summary
   Judgment [D.E. 105], and in support thereof, states as follows:
                                               SUMMARY OF ARGUMENT
          In this action, Plaintiff has painstakingly attempted to paint Youngblood as a bad actor who
   destroyed Plaintiff’s Amazon.com, Inc. (“Amazon”) storefront, Life & Health Source (“Amazon
   Storefront”). In reality, Plaintiff intentionally sold counterfeit, inauthentic, and unauthorized
   products, including products purporting to be Youngblood products, in violation Amazon’s
   guidelines. See Responsive Statement of Undisputed Facts (“RSOF”) ¶¶ 42-48. Plaintiff knew it
   was violating Amazon’s polices, as its own employees have admitted, yet continued to do so
   anyways. RSOF ¶ 34. Indeed, Plaintiff failed to maintain any internal operating procedures, wholly
   failed to provide any training to its employees on Amazon’s guidelines, any training on how to
   comply with any of Amazon’s guidelines, nor any training how to avoid selling counterfeit items.
   RSOF ¶¶ 31-41, 71.
          Despite seven prior complaints about inauthentic and counterfeit products, as well as
   warnings from Amazon that it would prohibit Plaintiff from selling on Amazon if Amazon
   continued to receive complaints that Plaintiff was selling counterfeit, inauthentic, and unauthorized
   products. RSOF ¶¶ 42-48. Rather, Plaintiff disregarded the same, and consistent with its pattern
   and practice, remove the listing from its Amazon Storefront and continue to sell counterfeit,
   inauthentic, and unauthorized products, including purported Youngblood products. RSOF ¶¶ 49-


                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 2 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   50.
          Pursuant to Amazon’s guidelines, between November 10, 2018 and November 13, 2018,
   Youngblood submitted complaints to Amazon regarding Plaintiff’s sale of inauthentic and
   counterfeit products purporting to be Youngblood products on Plaintiff’s Amazon Storefront.
   RSOF ¶¶ 52, 54, 56, 58. On November 13, 2018, Amazon temporarily deactivated Plaintiff’s
   Amazon Storefront after Plaintiff ignored Amazon’s warnings and requests for supporting
   information that the products being sold on Plaintiff’s Amazon Storefront were not counterfeit.
   RSOF at ¶ 60.
          Put simply, Amazon provided Plaintiff multiple opportunities to rebut the complaints
   regarding the sales of counterfeit and inauthentic products, and Plaintiff elected to ignore
   Amazon’s warnings. RSOF ¶¶ 53, 55, 57, 59, 60. Amazon notified Plaintiff that the Amazon
   Storefront would remain inactive until Plaintiff responded to Amazon’s inquiries for additional
   information regarding Plaintiff’s sale of inauthentic and/or counterfeit products. RSOF ¶¶ 64, 67,
   73. Plaintiff continued to disregard Amazon’s warnings and failed to properly respond to Amazon
   regarding its concerns. RSOF ¶¶ 61-63, 65-66, 68-71. On December 20, 2018, when Amazon
   received no supporting information from Plaintiff, Amazon deactivated the Amazon Storefront.
   RSOF ¶ 76.
          In its Motion, Plaintiff moves for partial summary judgment (“Motion”) on a number of
   Youngblood’s affirmative defenses. Plaintiff claims that the affirmative defenses are insufficient
   as a matter of law. However, Plaintiff’s misguided Motion should be denied for the following
   reasons:
          1) Youngblood has met its burden to support each of it justification defenses;
          2) Youngblood has met its burden to support its truth and qualified privilege
             justification defenses; and
          3) There is a genuine issue of material fact whether Plaintiff mitigated its damages.
   Accordingly, for these reasons and the reasons set forth below, Plaintiff’s Motion must be denied.
                                                              ARGUMENT
   I.     Standard of Review
          Summary judgment is appropriately granted only “if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury
   could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,


                                                                         2
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 3 of 22
                                                                                              Case No.: 0:19-cv-60487-RKA/PMH


   248 (1986). “A court must view the evidence” and all reasonable inferences drawn from the
   evidence in the light most favorable to the movant, Battle v. Bd. of Regents, 468 F.3d 755, 759
   (11th Cir. 2006), such that “when conflicts arise between the facts evidenced by the parties, [the
   court] credit[s] the nonmoving party's version,” Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir.
   2005).
   II.        There are Sufficient Facts to Establish Youngblood was Justified in its Actions
              (Affirmative Defense Three, Four, Five, Ten, Thirteen, and Fourteen)
              Plaintiff’s Motion asserts that it is entitled to summary judgment as to each of
   Youngblood’s Third, Fourth, Fifth, Tenth, Thirteenth, and Fourteenth Affirmative Defenses
   relating to justification. See generally, Motion. This argument has no merit and is entirely
   inconsistent with the undisputed facts of this case. See Statement of Undisputed Facts [D.E. 113].1
   To be clear, justification is an affirmative defense to a tortious interference claim. Romika-USA,
   Inc. v. HSBC Bank USA, N.A., 514 F. Supp. 2d 1334, 1339 (S.D. Fla. May 17, 2007) (“Under
   Florida law, a company's actions are justified when undertaken to protect its own business
   interests, such as to reduce the risk of loss. So long as the company does not engage in improper
   conduct, it may take steps to protect its business interests without liability for tortious
   interference.”). As set forth below, the undisputed evidence produced in discovery supports each
   of Youngblood’s justification affirmative defenses and warrants a denial of Plaintiff’s request for
   summary judgment, and as set forth in its Motion for Summary Judgment [D.E. 108], therefore
   entitled to judgment as a matter of law.
              i. Affirmative Defenses Three and Five
              Youngblood’s Third Affirmative Defense provides that any alleged actions taken by
   Youngblood were justified because Plaintiff was not authorized to sell Youngblood products, and
   thus, Plaintiff was not selling genuine Youngblood products. See [D.E. 85]. Additionally,
   Youngblood’s Fifth Affirmative Defense states that Plaintiff was selling inauthentic and therefore,
   counterfeit Youngblood products. Id.
                  a. Plaintiff was not authorized to sell Youngblood products and under Amazon’s
                     guidelines, Plaintiff sold inauthentic and counterfeit goods
              Plaintiff’s Motion asserts that “the fact that Defendant did not authorize their sale does not
   render these goods infringing or not ‘genuine,’ by reasons of the first sale doctrine.” See Motion


   1
       Youngblood incorporates by reference its Statement of Undisputed Material Facts and evidence. [D.E. 113].

                                                                            3
                                                       COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 4 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   [D.E. 105], pg. 12. In making such assertion, Plaintiff relies on Wellnext LLC v. OVM LLC for the
   proposition that under the “first sale” doctrine, “even though a subsequent sale is without a
   trademark owner’s consent, the resale of a genuine good generally does not violate the Lanham
   Act.” 2018 WL 704819, *3 (S.D. Fla. Feb. 16, 2018).
           Initially, the Wellnext LLC decision is based on a Lanham Act claim, which we do not have
   here. Therefore, Wellnext, LLC is simply not applicable. Notwithstanding the same, even assuming
   the “first sale” doctrine applied, the first sale doctrine does not apply when “an alleged infringer
   sells trademarked goods that are materially different from those sold by the trademark owner.” Id.
   (citing Davidoff & Cie, S.A. v. PLD Int'l Corp., 263 F.3d 1297, 1301 (11th Cir. 2001)). Here, it is
   undisputed that Plaintiff was selling goods purporting to be Youngblood products that were
   materially different than those sold by the products’ trademark owner, Youngblood. RSOF ¶¶ 19,
   28-31. In selling inauthentic and unauthorized goods, Plaintiff was in direct violation of Amazon’s
   policies. RSOF ¶¶ 23-27. Contrary to Plaintiff’s assertion, the case of Otter Products, LLC v.
   Wang, 2019 WL 1403022, *1 (D. Co. Mar. 28, 2019) is particularly instructive here.
           Specifically, the plaintiff, Otter, developed, manufactured, marketed, and sold premium
   mobile device, smartphone, and tablet cases and accessories under the OTTERBOX® and
   LIFEPROOF® brands through authorized resellers. Id. at *1. Otter provided a limited warranty
   for products purchased from Otter or resellers that are authorized by Otter, which covered the
   repair or replacement of Otter’s products for defects for a period of time. However, the limited
   warranty was not available for products sold by unauthorized sellers who are not subject to Otter’s
   quality controls. Id. at *2.
           Like Plaintiff in this case, Solu-Med, the defendant in the Otter case, Wang, operated and
   sold unauthorized Otter products on Amazon. Id. Wang was not an authorized reseller and the
   court held that the products Wang was selling bearing Otter’s trademarks were “not genuine Otter
   Products,” were “materially different from genuine Otter Products” because they did not come
   with the limited warranty, and that the products did not abide by, and instead, interfered with
   Otter’s quality controls. Id. at *2. Ultimately, the court concluded that by selling materially
   different, non-genuine products bearing Otter’s trademarks, Wang was creating consumer
   confusion because consumers who purchase products from Wang believed they were getting
   genuine Otter products, but instead were getting unauthorized products that did not come with the
   limited warranty. Id.


                                                                         4
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 5 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


           Like Otter, Youngblood offers its Warranty for products purchased from its website or
   through an authorized retailer. RSOF ¶ 19. It is undisputed that Youngblood products purchased
   from an unauthorized reseller or online third-party resellers do not come with the Warranty. RSOF
   ¶ 19. In fact, unauthorized resellers are not authorized to offer the Warranty. RSOF ¶ 19. It is
   uncontested that Plaintiff was not authorized to sell Youngblood products and sold purported
   Youngblood products without the Warranty. RSOF ¶¶ 28-31. Amazon’s Product Authenticity
   guidelines provide it is a violation of its policy to list a materially different product than the product
   sold—i.e., listing a product in “new” condition when it does not, in fact, come with a warranty.
   RSOF ¶ 27. Plaintiff knew that it is a violation of Amazon’s guidelines to list a materially different
   product than the products sold yet did it anyways. RSOF ¶ 35.
           Accordingly, similar to Otter, Plaintiff was selling products that were materially different
   from genuine Youngblood products because they did not come with the Warranty. 2019 WL
   1403022, at *2; see also TracFone Wireless, Inc. v. Pak China Group Co. Ltd., 843 F. Supp. 2d
   1284, 1296-97 (S.D. Fla. Feb. 6, 2012) (finding defendant sold TracFone phones that were
   materially different than those sold by TracFone because the warranty information was removed,
   which invalidates the warranty in its entirety); Beltronics USA, Inc. v. Midwest Inventory Distrib.,
   LLC, 562 F.3d 1067, 1071-73 (10th Cir. 2009) (trademark infringement where defendant sold
   products without plaintiff's warranty); Adolph Coors Co. v. A. Genderson & Sons, Inc., 486 F.
   Supp. 131, 136 (D. Colo. 1980) (trademark infringement where defendant sold products outside
   Coors' quality controls); Matrix Essentials v. Emporium Drug Mart, Inc. of Lafayette, 988 F.2d
   587, 590–91 (5th Cir.1993) (differences exist in quality control or the products themselves may
   result in infringement); Shell Oil Co. v. Commercial Petroleum Inc., 928 F.2d 104, 107 (4th Cir.
   1991) (differences exist in quality control or the products themselves may result in infringement).
               b. Plaintiff Ignores Amazon’s Multiple Guidelines and Relies on Inadmissible
                  Evidence
           With regard to Youngblood’s Third and Fifth Affirmative Defenses, Plaintiff argues that
   Amazon only considers a product to be “counterfeit” if that product or packaging has an unlawful
   reproduction of a trademark. See Motion [D.E. 105], pg. 14. However, Plaintiff’s reliance on a
   single paragraph in a declaration of Amazon (“Declaration”) is taken out of context and
   unsubstantiated. Id.
           Initially, the Declaration upon which Plaintiff relies is inadmissible hearsay, as the parties


                                                                         5
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 6 of 22
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   did not agree the Declaration would be otherwise admissible.2 Moreover, Plaintiff has
   disingenuously taken the Declaration out of context, and, in doing so, intentionally omits
   disclosure to the Court of several of Amazon’s policies. To be clear, there is no evidence of record
   that establishes that Amazon will only deem a product counterfeit if the product or packaging has
   an unlawful reproduction of a registered trademark.
           Indeed, Amazon’s Anti-Counterfeiting policy explicitly states: “[p]roducts offered for
   sale on Amazon must be authentic. The sale of counterfeit products is strictly prohibited.”
   RSOF ¶ 24. (bolding in original). The Anti-Counterfeiting policy further states, “it is each seller’s
   and supplier’s responsibility to source, sell, and fulfill only authentic products.” RSOF ¶ 24.
   Likewise, Amazon’s Cosmetics and Skin Care Policy requires that all cosmetics sold on Amazon
   must be, among other things, sealed in the original manufacturer’s packaging, and a “new” and
   unused product. RSOF ¶ 25. Similarly, Amazon’s Condition Guidelines requires products offered
   for sale on Amazon be “new.” Amazon defines a “new” product as one that is a “brand-new,
   unused, unopened item in its original packaging . . . [with the] Original manufacturer's warranty,
   if any, still applies . . . .” RSOF ¶ 26. Consequently, it is a violation to sell a product on Amazon
   as “new” without the original manufacturer’s warranty, and any product that is advertised as such
   is deemed inauthentic and counterfeit under Amazon’s guidelines. RSOF ¶¶ 24-26.
           Additionally, Amazon’s Product Authenticity guidelines state that violations of
   authenticity are intellectual property violations. RSOF ¶ 27. Amazon’s Product Authenticity
   guidelines provide it is a violation of its policy to list a materially different product than the product
   sold—i.e., listing a product in “new” condition when it does not, in fact, come with a warranty.
   RSOF ¶ 27.
           Consequently, there is no dispute that Plaintiff violated each of Amazon’s foregoing
   guidelines for the following reasons:
               Plaintiff was selling purported Youngblood products as “new” on its Amazon
                Storefront (RSOF ¶ 29);
               Plaintiff’s purported Youngblood products sold did not come with a
                Youngblood 100% satisfaction guarantee (“Warranty”) (RSOF ¶ 30);
               Plaintiff does not offer any warranty or even allow returns of any of its
                cosmetics sold on its Amazon Storefront, including Youngblood products
                (RSOF ¶ 32);
   2
     Amazon also submitted records affidavits, which the parties have agreed are admissible. See [D.E. 113-6], [D.E.
   113-13].

                                                                          6
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 7 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


              Plaintiff violated Amazon’s Authenticity Guidelines by listing the purported
               Youngblood products on its Amazon Storefront as “new” when those products
               did not come with a Warranty (RSOF ¶¶ 33-35);
              Plaintiff was not authorized to sell Youngblood products (RSOF ¶ 28);
              Plaintiff did not ask Youngblood for permission to sell Youngblood products
               (RSOF ¶ 28);
              Plaintiff’s purported Youngblood products were inauthentic and counterfeit
               (RSOF ¶¶ 35-36).
          Certainly, Youngblood had a legitimate concern that the sale of inauthentic and counterfeit
   products advertised as its own was diluting Youngblood’s brand and the quality of its products.
   RSOF ¶ 20. Indeed, sales by “unauthorized sellers through the online marketplaces also threaten a
   manufacturer’s ability to maintain its goodwill, reputation, and brand integrity.” Otter Products,
   LLC, 2019 WL 1403022, *2.
          Undoubtedly, Youngblood was concerned that sales on the secondary market was
   degrading and diminishing the Youngblood brand on a daily basis, as customers were purchasing
   purported Youngblood products that were unauthorized and expired or fake. RSOF ¶ 20. Indeed,
   as set forth above, Plaintiff was selling purported Youngblood products that were materially
   different than the product sold by Youngblood – i.e., without a warranty. RSOF ¶ 47. To be clear,
   under Amazon’s guidelines, a product is inauthentic and counterfeit if the product is being
   sold as new without a warranty. RSOF ¶¶ 24-27, 34-36.
          Therefore, when Youngblood complained to Amazon, it acted to protect its products from
   legitimate concerns regarding dilution of its brand. In that regard, the health and safety of the
   products customers purchase is a legitimate business concern. Youngblood has satisfied its burden
   to support that it was justified in submitting its complaints to Amazon to stop the sale of inauthentic
   and counterfeit products by Plaintiff. Swiss Watch Intern., Inc. v. Movado Group, Inc., 2001 WL
   36270980, *4 (S.D. Fla. Jun. 21, 2001) (finding SWI acknowledges the existence of the grey
   market and that it knew of Movado's intent to curb the unauthorized importation of Movado brand
   watches from outside the United States. Thus, the Court held that Movado's actions in furtherance
   of its own interests are nonactionable.). Accordingly, as set forth herein, Youngblood has produced
   evidence that Plaintiff sold products purporting to be Youngblood’s products in a materially
   different condition than those sold by Youngblood in violation of Amazon’s guidelines.
          ii. Thirteenth and Fourteenth Affirmative Defenses
          Youngblood’s Thirteenth Affirmative Defense state that Youngblood’s actions were

                                                                         7
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 8 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   justified because Plaintiff was selling counterfeit products in violation of Amazon’s policies. [D.E.
   85]. Youngblood’s Fourteenth Affirmative Defense states Youngblood relied on Amazon’s
   counterfeiting policies in reporting Plaintiff for selling counterfeit Youngblood products. [D.E.
   85]. Plaintiff’s Motion asserts that Youngblood’s Thirteenth and Fourteenth Affirmative Defenses
   fail because Amazon only “considers a product to be counterfeit if the product or packaging has
   an unlawful reproduction of a registered trademark.” See Motion [D.E 105], pg. 14.
              a. Plaintiff Ignores Amazon’s Guidelines
          Plaintiff’s conclusion ignores every controlling Amazon’s guideline. RSOF ¶¶ 23-27.
   Specifically, Amazon’s sellers, including Plaintiff, are expected to adhere to the Seller Code of
   Conduct, including “[n]ever engag[ing] in any misleading, inappropriate or offensive behavior.”
   RSOF ¶ 23. The Seller Code of Conduct applies to all of selling partners’ activities, including
   “[i]nformation provided in listings, content or images.” RSOF ¶ 23.
          Among the selling policies, Amazon’s Condition Guidelines provide guidance on
   assigning the correct condition to each item listed for sale the Amazon Storefront. Under the
   Condition Guidelines, a “new” item means “[a] brand-new, unused, unopened item in its original
   packaging, with all original packing materials included.” RSOF ¶ 26. Further, for an item to be
   “new,” the “[o]riginal manufacturer’s warranty, if any, still applies, with warranty details included
   in the listing comments.” RSOF ¶ 26.
          Similarly, under Amazon Product Authenticity and Quality guidelines, Amazon
   categorizes two types of violations related to product authenticity. RSOF ¶ 27. First, “[v]iolations
   related to product authenticity are categorized as intellectual property violations,” and “Sellers are
   responsible for ensuring that the products [they] offer are legal, authorized for sale or re-sale, and
   that they do not violate intellectual property rights such as copyrights, patents, trademarks, and
   rights of publicity.” RSOF ¶ 27. Second, Amazon policy prohibits selling partners from listing or
   shipping “‘materially different’ products.” RSOF ¶ 27. A product listed and shipped by a selling
   partner “must exactly match the description, pictures, and all other information on the product
   detail page.” RSOF ¶ 27. Thus, listing a product in “new” condition when it is not “brand-new or
   unused condition, or in un-opened original packaging” is a “[m]aterially different product
   condition violation.” RSOF ¶ 27. Consequently, under Amazon’s guidelines, which Plaintiff
   admits, a product is inauthentic and counterfeit if the product is being sold as “new” without a
   manufacturer’s warranty. RSOF ¶¶ 33-36.


                                                                        8
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 9 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


          As articulated above, the record contains no evidence that Amazon only considers products
   to be counterfeit if the product or packaging has an unlawful reproduction of a registered
   trademark. While Amazon does consider products to be counterfeit if the product or packaging has
   an unlawful reproduction of a registered trademark, Plaintiffs argument wholly ignore the
   undisputed facts of what Amazon’s guidelines actually say and the polices sellers, including
   Plaintiff are required to follow. Simply put, Amazon’s certified records explicitly state that
   Plaintiff’s sale of purported Youngblood products was inauthentic because a product is inauthentic
   and counterfeit if the product is being sold as “new” without a manufacturer’s warranty and
   therefore, counterfeit because Plaintiff sold purported Youngblood products as “new” without a
   warranty. RSOF ¶¶ 23-27, 28-32, 33-36.
              b. Amazzia submitted the complaints to Amazon because Plaintiff was violating
                 Amazon’s guidelines by selling products purporting to be Youngblood products
                 without a warranty
          In the Motion, Plaintiff also claims that Youngblood’s Thirteenth and Fourteenth
   Affirmative Defenses fail because Youngblood was not relying on Amazon’s policies when it filed
   its counterfeit complaint. See Motion [D.E 105], pg. 14.
          However, Plaintiff cannot ignore the undisputed evidence in this matter as to the reason
   why Youngblood sought to stop the sale of inauthentic and counterfeit goods. Likewise, Plaintiff
   cannot ignore the reasons behind Amazzia’s complaints to Amazon regarding Plaintiff’s sale of
   inauthentic and counterfeit Youngblood products. Specifically, Youngblood hired Amazzia to curb
   the sale of inauthentic Youngblood products on the secondary market because Plaintiff was
   diluting the Youngblood brand and its products. RSOF ¶¶ 20-21. Amazzia submitted the
   complaints regarding Plaintiff’s unauthorized sale of Youngblood products because Plaintiff was
   violating Amazon’s Anti-Counterfeiting guidelines. RSOF ¶ 51. Indeed, prior to making any
   complaint to Amazon regarding Plaintiff, Amazzia conducted an investigation and determined that
   Plaintiff was selling inauthentic and counterfeit Youngblood products. RSOF ¶ 51. Amazzia
   concluded that the products listed for sale on Plaintiff’s Amazon Storefront were (1) not
   authorized, (2) Solu-Med was selling them as “new” under Amazon’s guidelines without a
   warranty, and (3) they were inauthentic and counterfeit under Amazon’s guidelines because they
   were sold without the Youngblood Warranty and quality controls. RSOF ¶ 51. Moreover, Plaintiff
   wholly failed to provide any training to its employees on Amazon’s guidelines and how to comply
   with any of Amazon’s guidelines. RSOF ¶¶ 31-41.

                                                                        9
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 10 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


           Lastly, Plaintiff cannot ignore the evidence in this case regarding Youngblood’s
   justification in submitting the complaints to Amazon against Plaintiffs for a one-line argument of
   counsel in Youngblood’s motion to dismiss. Rowell v. Bellsouth Corp., 433 F.3d 794, 800 (11th
   Cir. 2005) (concluding that statements are not admissions by a party opponent where the testimony
   does not support such a conclusion - “It is in reality nothing but inadmissible opinion”). Moreover,
   even if the statement were true, that does not negate the undisputed evidence of what actually
   happened here, i.e., why Amazzia determined Plaintiff was selling inauthentic and counterfeit
   Youngblood products. RSOF ¶ 51. Thus, there is no dispute that Youngblood’s complaints to
   Amazon were made because Plaintiff violated Amazon’s guidelines, and Youngblood was
   therefore justified.
           iii. Fourth Affirmative Defense
           Youngblood’s Fourth Affirmative defense states that all actions taken by Youngblood were
   justified because Plaintiff sold purported Youngblood products without a warranty and thus, were
   not genuine Youngblood products. See Answer [D.E. 85]. Despite the same, Plaintiff’s Motion
   asserts that Youngblood’s Fourth Affirmative Defense fails because “no explanation is given why
   Youngblood products sold by Plaintiff do not come with a warranty” and under Otter there is no
   way to gauge whether the absence of a warranty would be considered a material difference. See
   Motion [D.E. 105], pgs. 12-13.
               a. Plaintiff was not authorized to sell Youngblood products and was selling
                  purported Youngblood products that were materially different
           Plaintiff asserts that Otter is inapplicable because it is a Lanham Act claim. Otter Prods.,
   LLC, 2019 WL 1403022, *2. However, the Otter case is a trademark infringement case and the
   facts in Otter are substantially similar to the facts in this matter. As stated above, the court in Otter
   found that the defendant, by selling materially different, non-genuine products bearing Otter’s
   trademark on Amazon, the defendant was creating consumer confusion because consumers who
   purchased products from the defendant were doing so based on the false belief that they were
   getting genuine Otter products that came with the limited warranty, in accordance with the
   plaintiffs’ quality controls, when, in fact, those consumers were not. Id.
           Similar to Otter, Youngblood offers its Warranty for products purchased from
   Youngblood’s website or through an authorized retailer. RSOF ¶ 19. Youngblood products
   purchased from an unauthorized reseller or online third-party reseller do not come with the


                                                                        10
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 11 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Warranty. RSOF ¶ 19. Unauthorized resellers or online third-party resellers are not authorized by
   Youngblood to offer the Warranty. RSOF ¶ 19. Plaintiff, as it concedes, was not authorized to sell
   Youngblood products, and instead sold purported Youngblood products without the Warranty.
   RSOF ¶¶ 28-32. Similar to Otter, as detailed above, Plaintiff was selling materially different, non-
   genuine products bearing the Youngblood name in violation of Amazon’s guidelines because it
   was selling products purporting to be “new” and genuine Youngblood products without the
   Warranty. RSOF ¶¶ 23-27, 28-32, 34-36. By doing so, Plaintiff not only violated Amazon’s Seller
   Code of Conduct, Anti-Counterfeiting, Condition Guidelines, and Authenticity and Quality
   Guidelines, but also created consumer confusion because consumers who purchase products from
   Plaintiff believed they were getting genuine Youngblood products that came with the Warranty
   and abided by Youngblood’s quality controls, when, in reality, they were getting unauthorized,
   counterfeit products without any warranty.
              b. Plaintiff failed to produce competent evidence to support its assertion that
                 Youngblood’s Warranty is inconspicuous
          In its Motion, Plaintiff also asserts that Youngblood’s Fourth Affirmative Defense should
   be dismissed because Youngblood’s Warranty is not conspicuous because it is on its website. In
   an effort to bolster its otherwise unfounded position, Plaintiff merely speculates, “it is doubtful
   that Defendant could legally refuse to honor its alleged express warranty, because the goods were
   purchased from an unauthorized seller.” See Motion [D.E. 105], pg. 12-13.
          However, Plaintiff has provided no authority for the proposition that Youngblood’s
   Warranty as it appears on its website is inconspicuous. Dye v. Tamko Building Products, Inc., 908
   F. 3d 675, 683 (11th Cir. 2018) (stating that a diligent consumer could easily have discovered and
   reviewed warranty terms on a website before or after purchase). To be sure, “modern consumers
   are on notice that products come with warranties and other terms and conditions of purchase. And
   they are free to research (or not), request (or not), and read (or not) those terms before unwrapping
   their purchases.” Dye, 908 F. 3d at 683. As explained above, in violation of Amazon’s policies,
   Plaintiff sold unauthorized products purporting to be Youngblood products as “new,” when in fact
   the products were not genuine Youngblood products. As detailed above, the products sold by
   Plaintiff were materially different from those sold by Youngblood because they did not come with
   the Warranty.
          iv. Tenth Affirmative Defense
          Lastly, Plaintiff asserts that Youngblood’s Tenth Affirmative Defense fails because

                                                                       11
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 12 of 22
                                                                                             Case No.: 0:19-cv-60487-RKA/PMH


   Youngblood has “not produced evidence that Plaintiff’s Youngblood products do not abide by and
   interfere with quality controls.” See Motion [D.E. 105], pg. 13. Plaintiff asserts that “[p]atently
   Plaintiff can still abide by them (whatever they are), without Defendant’s oversight, especially
   where Defendant has failed to articulate in this conclusory affirmative defense, what quality
   control standards, if any, apply to retail internet sales and how Plaintiff has failed to abide by
   them.” Id.
           However, Youngblood’s quality controls are extensive and designed to protect the integrity
   of Youngblood’s products purchased by the ultimate consumers. For example, Youngblood’s
   restricts the location where its distributors can sell, what changes can be made to Youngblood’s
   packaging, who its distributors are permitted to subcontract with, where the distributor maintains
   an office, what type of staff its distributors keep, what controls the distributor puts on testers and
   displays, and how much its distributors can charge for Youngblood products. RSOF ¶ 22.
   Similarly, Youngblood requires that when processing a sale, each distributor must provide a
   written purchase order, identifying the products sold, the sizes and quantities to be procedures,
   destination, and any other information Youngblood requests so it can monitor to whom
   Youngblood products are being sold and to where they are being distributed. RSOF ¶ 22.
           Youngblood also restricts its advertising to only those advertisements supplied by
   Youngblood. RSOF ¶ 22. Youngblood prohibits its distributors from modifying or copying
   Youngblood’s products or developing or manufacturing products similar to Youngblood products.
   RSOF ¶ 22. Furthermore, Youngblood requires its distributors to notify Youngblood of any claims
   of infringement. RSOF ¶ 22. Lastly, Youngblood oversees how its distributors handle returns and
   how they process Youngblood’s Warranty. RSOF ¶ 22.
           None of the foregoing quality controls were followed or implemented by Plaintiff. Indeed,
   Plaintiff neither requested, nor was given authorization by Youngblood to sell Youngblood
   products. RSOF ¶ 28. Contrary to Plaintiff’s contention, it is clear Plaintiff could not and likely
   would not abide by Youngblood’s quality controls, as Plaintiff provided no training to its
   employees on how to sell products on Amazon, had no internal operating procedures, listed
   products falsely identifying them as “new” and genuine Youngblood products for sale that did not
   actually contain the Warranty. 3 RSOF ¶¶ 28-36, 39-41, 71.


   3
    To date, Plaintiff has not even produced a complete chain of custody for the products coming directly from
   Youngblood, to any middle distributors, to Plaintiff.

                                                                          12
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 13 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


           Indeed, Plaintiff, admittedly, does not offer any warranty or even allow returns of any of
   its cosmetics sold on its Amazon Storefront, including Youngblood products. RSOF ¶¶ 28-36, 39-
   41, 71. In fact, Plaintiff’s Amazon Storefront explicitly states, “Due to Federal regulations, We are
   unable to except returns or exchanges on Personal Hygiene items, Hair Care, Cosmetics,
   Fragrance, Skin Care, or Toys.” RSOF ¶ 32. Crucially, Plaintiff failed to support their burden as
   to show that Youngblood cannot maintain its justification affirmative defense by a preponderance
   of the evidence. Blalock v. Dale County Bd. of Educ., 84 F. Supp. 2d 1291, 1312–13 (M.D. Ala.
   1999) (denying summary judgment where movant stated the applicable standard and cursorily
   stated that non-movant could not meet that standard).
   III.    Defamation Affirmative Defenses
           i. Sixth Affirmative Defense – Truth
           Youngblood's Sixth Affirmative Defense states that Plaintiff’s defamation claim fails
   because Youngblood’s alleged statements to Amazon were true. See [D.E. 85]. “[U]nder Florida
   law, truth is only a defense to defamation when the truth has been coupled with good motive.”
   Lipsig v. Ramlawi, 760 So. 2d 170, 183 (Fla. 3d DCA 2000). Here, the record evidence confirms
   that Youngblood did not act with malice, and instead acted to protect its business and its brand.
               a. Under Amazon’s guidelines, Youngblood’s complaints were true
           Plaintiff asserts that Youngblood has not supported its Sixth Affirmative Defense because
   it does not have evidence that Plaintiff was selling counterfeit Youngblood products since Amazon
   only considers unlawful reproductions of Defendant’s registered trademarks as counterfeit. See
   Motion [D.E. 105], pg. 16-17.
           According to Amazon’s guidelines Youngblood’s complaints to Amazon were true. As
   detailed above, under Amazon’s Anti-Counterfeiting policy “[p]roducts offered for sale on
   Amazon must be authentic” and it is the “seller’s and supplier’s responsibility to source, sell, and
   fulfill only authentic products.” RSOF ¶ 24. Additionally, pursuant to Amazon’s Cosmetics and
   Skin Care Policy, all cosmetics sold on Amazon must be, among other things, “new” and unused.
   Amazon’s guidelines require that product offered for sale on Amazon be “new.” RSOF ¶ 25. A
   “new” product, under Amazon’s guidelines, is a “[a] brand-new, unused, unopened item in its
   original packaging . . . [with the] Original manufacturer's warranty, if any, still applies . . . .” RSOF
   ¶ 26. Similarly, under Amazon’s Condition Guidelines, it is a violation to sell a product on
   Amazon as “new” without the original manufacturer’s warranty. RSOF ¶ 26. Similarly, Amazon’s


                                                                       13
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 14 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Product Authenticity guidelines state that violations of authenticity are intellectual property
   violations. Likewise, it is a violation of Amazon’s policy to list a materially different product than
   the product sold—i.e., listing a product in “new” condition when it, in fact, does not come with a
   warranty. RSOF ¶ 27. Accordingly, pursuant to Amazon’s guidelines, a product is unequivocally
   inauthentic and counterfeit if the product is being sold as “new,” but does not come with a
   warranty. RSOF ¶¶ 24-27.
           In the instant matter, under Amazon’s guidelines, Plaintiff was selling inauthentic and
   counterfeit Youngblood products in violation of Amazon’s guidelines because: (1) Plaintiff was
   selling purported Youngblood products as “new” on its Amazon Storefront (RSOF ¶ 29); (2)
   Plaintiff’s purported Youngblood products sold did not come with a Youngblood 100%
   satisfaction guarantee (“Warranty”) (RSOF ¶ 30); (3) Plaintiff does not offer any warranty or even
   allow returns of any of its cosmetics sold on its Amazon Storefront, including Youngblood
   products (RSOF ¶ 32); (4) Plaintiff violated Amazon’s Authenticity Guidelines by listing the
   purported Youngblood products on its Amazon Storefront as “new” when those products did not
   come with a Warranty (RSOF ¶¶ 27, 32-36); and (5) Plaintiff’s purported Youngblood products
   were inauthentic and counterfeit under Amazon’s guidelines (RSOF ¶¶ 34-36). Similar to Otter,
   Plaintiff was selling products that are materially different from genuine Youngblood products
   because they do not come with the Warranty in violation of Amazon’s guidelines. Otter Products,
   LLC, 2019 WL 1403022 at *2. Therefore, Youngblood’s complaints to Amazon were undoubtedly
   true.
              b. Plaintiff failed to meet its burden to show Youngblood’s complaints were false
           Plaintiff also claims that Youngblood failed to conduct any scientific test or review of the
   packaging to determine whether the Youngblood products Plaintiff was selling was counterfeit.
   [D.E. 105], at pg. 17. Plaintiff asserts that Youngblood has not met its evidentiary burden and asks
   this Court for a negative inference. Id.
           To establish a claim of defamation or trade libel, Plaintiff must first overcome the burden
   of establishing that the statement was false before the burden would shift to Youngblood to prove
   its truth. Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008); Border Collie Rescue,
   Inc. v. Ryan, 418 F. Supp. 2d 1330, 1348 (M.D. Fla. 2006). Indeed, element of “falsity” is an
   essential part of the plaintiff's prima facie case of defamation. Colodny v. Iverson, Yoakum,
   Papiano & Hatch, 936 F. Supp. 917, 923 (M.D. Fla. 1996) (citing Axelrod v. Califano, 357 So.2d


                                                                       14
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 15 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   1048, 1050 (1st DCA 1978)). Similarly, a trade libel plaintiff, whether a corporate entity or private
   individual, has the burden of proving that the communication at issue was false. Bothmann v.
   Harrington, 458 So. 2d 1163, 1169 (Fla. 3d DCA 1984) (“In this type of action, there is no
   presumption that a disparaging statement is false, as is the case in a personal slander action, and
   the plaintiff has the burden of establishing falsity”) (emphasis added).
           In this action, Plaintiff has failed to produce any evidence to meet its burden in showing
   that Youngblood’s complaints to Amazon, i.e., that Plaintiff was selling inauthentic and counterfeit
   Youngblood products, were false. To be clear, Plaintiff has not produced any expert report in
   support of its claim that the sale of purported Youngblood products it listed for sale on its Amazon
   Storefront were genuine and authentic products. What the record does reflect is that Plaintiff’s
   liability expert confirmed that he has not inspected the products Plaintiff listed for sale as purported
   Youngblood products. [D.E. 110-4], 82:19-21, 132:3-6.
           To be clear, throughout the course of this lawsuit, Youngblood sought documentation from
   Plaintiff and third parties to support its claim that the products sold by Plaintiff were genuine and
   authentic Youngblood products. Plaintiff never produced any documents demonstrating the
   products it sold were genuine and authentic Youngblood products. Indeed, as acknowledged by
   Plaintiff’s former employees, after Amazon deactivated its Storefront, Plaintiff did not have the
   source information for the Youngblood products and did no investigation, including contacting its
   distributor, Imperial Trading (“Innopex”) to determine the source of the Youngblood products and
   to confirm the products were genuine. RSOF ¶¶ 37-38, 66, 69, 71. Instead, Plaintiff merely
   responded to Amazon by submitting an invoice, which did not reflect any information regarding
   the source of the purported Youngblood products. RSOF ¶¶ 71; [D.E. 113-23]. To date, the record
   is devoid of any evidence reflecting that the products Plaintiff purported to sell as authentic
   Youngblood products originated from Youngblood.
               c. Plaintiff lacks any chain of custody documents to support the authenticity of the
                  purported Youngblood products
           Significantly, when Youngblood requested documents reflecting the products’ complete
   chain of custody to determine how Plaintiff received the purported Youngblood products, Plaintiff
   could not produce the complete chain of custody. The purpose of chain of custody evidence is to
   provide assurances that the item, at the time it is offered, is in substantially the same condition as
   it was in when it was seized or made. United States v. Turpin, 65 F.3d 1207, 1213 (4th Cir. 1995).


                                                                       15
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 16 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   Without a proper chain of custody, there is no way for Plaintiff to provide any assurances that the
   purported Youngblood products sold on its Amazon Storefront were in fact, authentic and genuine
   Youngblood products. To be clear, it is Plaintiff’s burden to show falsity of the complaint to
   Amazon and Plaintiff has produced zero evidence of the same.
           As stated above, Plaintiff never produced any documents demonstrating the products it
   sold were genuine and authentic Youngblood products. Rather, Plaintiff attempted to outline a
   chain of custody for the purported Youngblood products by providing invoices from Youngblood
   to a Colombian company called MasMed Limitda (“MasMed”). Plaintiff also provided invoices
   from Innopex to Q-Med, LLC (“Q-Med”)4 purportedly demonstrating that Q-Med purchased the
   purported Youngblood products from Innopex.
           Crucially, Plaintiff has never produced any invoices or receipt reflecting how Innopex
   received the purported Youngblood products. Indeed, there is no evidence in the record to support
   that Innopex procured the purported Youngblood products from MasMed. Youngblood
   subpoenaed Innopex’s records related to Q-Med and Plaintiff’s purported purchase of Youngblood
   products from Innopex. Innopex stated that it had provided all such documents to Plaintiff. To
   date, none have been produced.
           Additionally, in an effort to deflect from the real issue, Plaintiff sought to schedule an
   inspection to allow Youngblood to inspect Plaintiffs’ purported Youngblood products, other than
   the actual ones Youngblood complained about, to determine whether Plaintiff sold authentic and
   genuine Youngblood products. However, the only products at issue in this matter are the ones
   Youngblood submitted complaints to Amazon. Thus, any result from an inspection of these other
   purported Youngblood products is entirely irrelevant to whether the products at issue were genuine
   Youngblood products. As such, without any evidence that Plaintiff actually sold authentic and
   genuine Youngblood products, Youngblood’s complaints to Amazon were undeniably true.
   Accordingly, Plaintiff’s Motion should be denied.
           ii. Sixteenth Affirmative Defense – Qualified Privilege
           Additionally, Plaintiff moves for summary judgment on Youngblood’s Sixteenth
   Affirmative Defense of qualified privilege based on its assertion that Youngblood lacked good
   faith in submitting its complaints to Amazon. See Motion [D.E. 105], pgs. 18-19.


   4
     Q-Med is Plaintiff’s distributor who allegedly purchased Plaintiff allegedly purchased the Youngblood products
   from Innopex. RSOF ¶ 37.

                                                                        16
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 17 of 22
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


            Under Florida law, “in order for a communication to be qualifiedly privileged, it must be
   made by one who has a duty or interest in the subject matter and to one who has a corresponding
   duty or interest.” Teare v. Local Union No. 295 of the United Ass'n of Journeymen & Apprentices
   of Plumbers & Pipe Fitters Indus. of U.S. & Canada, 98 So. 2d 79, 83 (Fla. 1957). The statement
   must be made without malice, and “there must be a mutuality of interest or duty or both existing
   between the person who makes the statement and the person to whom the statement is made.” Id.5
            Here, Plaintiff concedes that “there is no reason to believe that [the shutdown] was
   [Youngblood’s] initial intended objective.” See Motion [D.E. 105], pg. 6. Indeed, the record
   evidence confirms that Youngblood had a legitimate interest in maintaining the integrity of its
   products by ensuring that its products are sold only by authorized resellers. RSOF ¶¶ 20-21.
   Youngblood had reason to believe counterfeit Youngblood products were being sold on the
   secondary market. RSOF ¶¶ 20-21. To combat the same, Youngblood took steps to eliminate such
   conduct, including hiring Amazzia, to act on its behalf and assist in maintaining its brand and
   preventing the secondary market and unauthorized resellers from selling its products when they
   were not authorized to do so. RSOF ¶ 21.
            The record is devoid of a single piece of evidence to support Plaintiff’s assertion that
   Youngblood submitted its complaints to Amazon in bad faith or with malicious intent to harm
   Plaintiff’s business. Ice Portal, Inc. v. VFM Leonardo, Inc., 2010 WL 2351463, at *7 (S.D. Fla.
   Jun. 11, 2010) (“[A]ctions taken to safeguard or protect one's financial interest” are privileged “so
   long as improper means ... include[ing] physical violence, misrepresentations, intimidation,
   conspiratorial conduct, illegal conduct, and threats of illegal conduct ... are not employed.”).
   Accordingly, summary judgment on Youngblood’s Sixteenth Affirmative Defense is improper.
   IV.      Seventh and Eight Affirmative Defenses
            Plaintiff also seeks summary judgment on Youngblood’s Seventh and Eighth Affirmative
   Defenses based on its argument that Youngblood failed to file a retraction the way that Plaintiff
   wanted it and as a result, Plaintiff asserts Amazon shut Plaintiff’s Amazon Storefront down . [D.E.
   105], pgs. 6-9. Plaintiff asserts “[a] retraction would require an admission that Plaintiff was not


   5
     Additionally, “[a] communication made in good faith on any subject matter by one having an interest therein, or in
   reference to which he had a duty, is privileged if made to a person having a corresponding interest or duty, even though
   it contains matter which would otherwise be actionable, and though the duty is not a legal one but only a moral or
   social obligation.” Am. Airlines, Inc. v. Geddes, 960 So. 2d 830, 833 (Fla. 3d DCA 2007) (citing Nodar v. Galbreath,
   462 So. 2d 803, 809 (Fla. 1984)).

                                                                         17
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 18 of 22
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   selling counterfeit Youngblood goods.” See Motion [D.E. 105], pg. 8. On the other hand, Plaintiff
   argues that Youngblood “was in a unique position to extricate Plaintiff … by simply informing
   Amazon that it was . . . withdrawing the complaint.” Id. at pg. 8. And as a result, Plaintiff asserts
   that “Youngblood must bear the responsibility of the shutdown.” Id. at pg. 9.
          Youngblood’s Seventh and Eighth Affirmative Defenses are based on (1) Youngblood’s
   lack of control over Amazon and (2) the fact that Youngblood only requested that Amazon remove
   Plaintiff’s inauthentic and counterfeit Youngblood products from its Amazon Store. See Amended
   Answer and Affirmative Defenses [D.E. 85]. To establish its tortious interference claim, Plaintiff
   must establish intent to damage the business relationship and a lack of justification to take the
   action which caused the damage. Networkip, LLC v. Spread Enterprises, Inc., 922 So. 2d 355, 357
   (Fla. 3d DCA 2006); Special Purpose Accounts Receivable Co-op Corp. v. Prime One Capital
   Co., 125 F. Supp.2d 1093, 1104 (S.D. Fla. 2000) (noting that justification or privilege to interfere
   with a contract is an affirmative defense to a tortious interference action). Youngblood’s Seventh
   and Eighth Affirmative Defenses go to these elements. See [D.E. 85].
          However, Plaintiff’s position as to Youngblood’s Seventh and Eighth Affirmative
   Defenses is nonsensical. It is undisputed that after Plaintiff agreed to stop selling Youngblood
   products entirely, Youngblood promptly sent an e-mail to Amazon advising, “[p]lease withdraw
   complaint ID: 331832151 as we have resolved our complaint with Life and Health Source . . . .”
   RSOF ¶ 74; [D.E. 104-4]; [D.E. 113-27]. Notwithstanding the same, it is undisputed that
   Youngblood did not agree nor concede that the products sold by Sol-Med were authentic and
   genuine Youngblood products. RSOF ¶ 4. Additionally, as detailed in Youngblood’s Motion for
   Summary Judgment [D.E. 108], there is no record evidence which establishes the products sold by
   Plaintiff were in fact genuine and not counterfeit Youngblood products. Rather, and as stated
   above, there is zero evidence of an invoice or receipt from Youngblood to a distributor to Plaintiff’s
   purported distributor, Innopex to Q-Med, and then to Plaintiff. RSOF ¶¶ 37-38. To be clear,
   Plaintiff has not conducted any investigation into where its purported distributors, Q-Med or
   Innopex, obtained the purported Youngblood products it listed for resale on its Amazon Storefront.
   RSOF ¶¶ 37-38, 66, 69, 71. As such, there is zero record evidence establishing the products sold
   by Plaintiff were in fact genuine Youngblood products. If there is no evidence that Plaintiff actually
   sold authentic and genuine Youngblood products, any retraction (as defined by Plaintiff of




                                                                       18
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 19 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   Youngblood’s complaint to Amazon would have been false. See Motion [D.E. 105], pg. 8.
   Accordingly, for the reasons set forth herein, Plaintiff’s Motion fails as a matter of law.
   V.       Unclean Hands / In Pari Delicto – Fifteenth Affirmative Defense
            Plaintiff further asserts that Youngblood’s Fifteenth Affirmative Defense fails because
   “this is not a court of equity and Plaintiff only seeks to recover damages.” See Motion [D.E. 105],
   pg. 9.
            However, Plaintiff’s Complaint asserts an equitable claim, i.e., “Plaintiffs demand
   judgment against Defendant for declaratory relief pursuant to § 501.211(1), Florida Statutes.” See
   Compl. [D.E. 1], pg. 9. Declaratory relief is an equitable claim, not a legal one. Unclean hands
   may certainly be asserted as an affirmative defense to an equitable claim of declaratory judgment.
   See, e.g., Lloyds of London v. Kelly, 760 F.2d 240, 243 (11th Cir. 1985). Under Florida law,
   “[u]nclean hands may be asserted by a defendant who claims that the plaintiff acted toward a third
   party with unclean hands with respect to the matter in litigation.” Quality Roof Services, Inc. v.
   Intervest Nat. Bank, 21 So. 3d 883, 885 (Fla. 4th DCA 2009). Similarly, under in pari delicto, “a
   plaintiff who has participated in wrongdoing may not recover damages resulting from the
   wrongdoing.” Official Comm. of Unsecured Creditors of PSA, Inc. v. Edwards, 437 F.3d 1145,
   1152 (11th Cir. 2006).
            Here, Plaintiff made blatant misrepresentations to Amazon on multiple occasions when it
   responded regarding Youngblood’s complaints about its sale of counterfeit and inauthentic
   products. For example, Plaintiff represented to Amazon that it would “review [its] product
   offerings, to ensure compliance with Amazon’s terms of service related to intellectual property.”
   RSOF ¶ 62. However, the record reflects that Plaintiff did not actually review Youngblood’s
   Warranty nor provide Amazon with proof of authenticity information in its First Plan of Action
   submitted to Amazon. RSOF ¶ 63. To be sure, Amazon rejected Plaintiff’s First Plan of Action.
   RSOF ¶ 64. Similarly, in its Second Plan of Action, Plaintiff misrepresented to Amazon that it was
   “listing Youngblood Cosmetics products that [Plaintiff] sourced from a distributor, and the brand
   may not have been aware that we were selling their product on Amazon that was purchased through
   that distributor.” RSOF ¶ 65. Nevertheless, Plaintiff never contacted Youngblood regarding
   Plaintiff’s sale of Youngblood products and certainly did not ask Youngblood’s permission to sell
   Youngblood products. RSOF ¶ 66. In fact, Plaintiff never even asked its distributor, Innopex, if it
   had authority to sell Youngblood products. RSOF ¶ 66. Lastly, Plaintiff did not submit any


                                                                        19
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 20 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   documentation in support of its assertion the products were authentic to Amazon. RSOF ¶ 66.
   Again, Amazon rejected Plaintiff’s Second Plan of Action. RSOF ¶ 67.
           Finally, in its Third Plan of Action, Plaintiff again made misrepresentations to Amazon.
   Specifically, in its Third Plan of Action, Plaintiff asserted, in pertinent part, “[w]e have been selling
   on Amazon for five years, and Youngblood for two years, without complaint. The items that we
   sourced are authentic, genuine products and we follow the Amazon Catalog Listing protocol for
   create all of our listings (more detail in bullet II below).” RSOF ¶ 68. However, before Amazon
   deactivated Plaintiff’s Amazon Storefront on November 13, 2018, Amazon had received seven
   complaints from other, unaffiliated companies, against Plaintiff for violating trademarks and
   selling inauthentic and counterfeit products. RSOF ¶¶ 42-50, 69. Additionally, Solu-Med did not
   contact Youngblood, the manufacturer, to determine whether the products Solu-Med was selling
   were authentic and it did not contact Innopex to determine the source of the products. RSOF ¶ 69.
   Rather, Solu-Med merely looked at the product to determine whether the ASIN number matched
   Amazon’s ASIN for the product; however, this is not a proper method to determine authenticity
   of the product. RSOF ¶ 69.
           Additionally, Plaintiff misrepresented to Amazon that it “launched an immediate
   investigation of our supply chain to confirm chain of custody. We evaluated all items in our catalog
   in order to determine if there were any issues that may have led to this type of allegation being
   directed toward our products. . . [and] [w]e reviewed our internal operational procedures for listing
   items with Amazon . . .” RSOF ¶ 70. However, that was also false. Plaintiff did not have the
   source information for the Youngblood products, and as stated above, did no investigation into the
   source of the Youngblood products. RSOF ¶ 71. Additionally, despite its representation that it
   reviewed its operating procedures, the record confirms that Plaintiff did not maintain any internal
   operating procedures for listing products on Amazon. RSOF ¶ 71. To be sure, a reasonable juror
   could find that Plaintiff has “unclean hands” and otherwise, participated in wrongdoing. As a
   result, Plaintiff’s Motion fails.
   VI.     Damages Affirmative Defense
           i. First Affirmative Defense – Mitigation of Damages
           Lastly, Plaintiff’s Motion asserts that there is “no evidence to support” Youngblood’s First
   Affirmative Defense that Plaintiff failed to mitigate its damages. See [D.E. 105], pg. 5. However,
   under Florida law, failure to mitigate damages is an affirmative defense. Messer v. E.F. Hutton &


                                                                        20
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 21 of 22
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   Co., 833 F.2d 909, 921 (11th Cir.1987); Graphic Assoc., Inc. v. Riviana Restaurant Corp., 461
   So.2d 1011, 1014 (Fla. 4th DCA 1984).
           Here, there is substantial evidence in the record, which supports that Plaintiff failed to
   mitigate its damages. Therefore, there are genuine issues of material fact regarding whether
   Plaintiff mitigated its damages. Deman Data Systems, LLC v. Schessel, 2014 WL 6751195, *27
   (M.D. Fla. Dec. 1, 2014) (denying plaintiffs’ motion for partial summary judgment on failure to
   mitigate affirmative defense where plaintiffs argued defendant did not identify any actions
   plaintiffs could have taken to avoid the damages they suffered and defendant identified actions
   plaintiffs could have taken).
           Specifically, in all three plans of action submitted to Amazon, Plaintiff failed to provide
   the information requested by Amazon, i.e., proof of source and/or authenticity documents of the
   Youngblood products. RSOF ¶¶ 68-69, 71. Indeed, Amazon asked Plaintiff for the source
   information and/or proof of authenticity of the Youngblood products on at least five (5) occasions.
   RSOF ¶¶ 64, 67, 72-73, 75. Despite Amazon’s repeated requests, Plaintiff failed to provide the
   information. RSOF ¶¶ 68-69, 71. Rather, Plaintiff ignored Amazon’s request since it does not have
   any source documents and/or authenticity proof to prove the products sold by Plaintiff were in
   fact, Youngblood products. RSOF ¶¶ 68-69, 71. To be sure, a reasonable juror could find that
   Plaintiff failed to act to mitigate its damages by failing to provide Amazon with the specific
   information it requested.
           Additionally, during the time Plaintiff’s Storefront was deactivated, Solu-Med was not
   prevented from shipping its products to Amazon for sale and fulfillment through the Fulfillments
   By Amazon (“FBA”) program. RSOF ¶ 77. However, Plaintiff elected not to do so. RSOF ¶ 77.
   Thus, Plaintiff chose not to sell its inventory to Amazon in an effort to mitigate its damages. RSOF
   ¶ 77. There are genuine issues of material fact that a reasonable juror could concluded that Plaintiff
   failed to mitigate its damages. Thus, summary judgment on Youngblood’s First Affirmative
   Defense is not warranted and should be denied. Deman Data Systems, LLC, 2014 WL 6751195 at
   *27.
                                                            CONCLUSION
           For the reasons set forth herein, Plaintiff’s Motion for Partial Summary Judgment should
   be denied in its entirety.




                                                                        21
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 119 Entered on FLSD Docket 03/19/2020 Page 22 of 22
                                                                                         Case No.: 0:19-cv-60487-RKA/PMH


   Dated: March 19, 2020                                          Respectfully submitted,

                                                                  COLE, SCOTT & KISSANE, P.A.
                                                                  Attorneys for Defendant
                                                                  222 Lakeview Ave, Suite 120
                                                                  West Palm Beach, FL 33401
                                                                  Telephone: (561) 383-9203
                                                                  E-mail: jonathan.vine@csklegal.com
                                                                  E-mail: sheena.smith@csklegal.com

                                                                  By:         /s/ Sheena D. Smith
                                                                             JONATHAN VINE
                                                                             FBN: 10966
                                                                             SHEENA D. SMITH
                                                                             FBN: 118919

                                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 19th day of March 2020, I presented the foregoing to
   the Clerk of the Court for filing and uploading to the CM/ECF system.

                                                                             /s/ Sheena D. Smith
                                                                             Sheena D. Smith

                                                          SERVICE LIST

    Kelsey K. Black, Esq.                                                  Stanley R. Goodman, Esq
    Black Law, P.A.                                                        Goodman & Saperstein
    Attorneys for Plaintiff                                                Pro hac vice admission pending
    1401 E Broward Blvd. Suite 204                                         666 Old Country Road, Suite 200
    Fort Lauderdale, FL 33301                                              Garden City, NY 11530
    Telephone: (954) 320-6220                                              Telephone: (516) 227-2100
    Facsimile: (954) 320-6005                                              Facsimile: (516) 227-2108
    kelsey@kkbpa.com                                                       Gsesq600@aol.com




                                                                      22
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
